Title: To James Madison from David Montague Erskine, 14 June 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia June 14, 1808.

I have the Honor to inform you that His Majesty’s Government have sent Orders to the Lieut. Governor of Gibraltar to grant immediate Relief in the Cases mentioned in the inclosed Letter of Mr. Pinkney to Mr. Canning.
The Lieut. Governor, it appears acted upon a mistaken opinion Respecting His Majesty’s late orders in Council & no Time was lost by His Majesty’s Government in stating to that Officer the true Explanation of those Orders— which it was hoped would be received in Time to prevent any serious Injury to the American Property in question.  With Sentiments of the highest Respect & Consideration, I have the Honor to be, Sir, Your most obedt humble servt

D. M. Erskine

